Citation Nr: 1828565	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-10 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder.  

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to service connection for a hearing loss disability.  

7.  Entitlement to service connection for a sinus disorder.  

8.  Entitlement to service connection for a disorder manifested by snoring.  

9.  Entitlement to service connection for hypercholesterolemia.  

10.  Entitlement to service connection for erectile dysfunction.  

11.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder with nightmares.  

12.  Entitlement to service connection for a dental disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision.  

In October 2016, the Veteran testified before the undersigned.  

The issue of entitlement to service connection for a psychiatric disorder is the subject of a remand at the end of this decision.  


FINDINGS OF FACT

1.  In an unappealed March 1994 rating decision VA denied entitlement to service connection for a right shoulder disorder.  

2.  Evidence associated with the record since the March 1994 rating decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disorder.  

3.  A right shoulder disability, diagnosed primarily as impingement syndrome, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

4.  In an unappealed March 1994 rating decision VA denied the Veteran's claim of entitlement to service connection for a bilateral eye disorder.  

5.  Evidence associated with the record since the March 1994 rating decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral eye disorder.  

6.  In an unappealed March 1994 rating decision VA denied entitlement to service connection for a respiratory disorder.  

7.  Evidence associated with the record since the March 1994 rating decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disorder.  

8.  A chronic, identifiable neck disorder, primarily diagnosed as degenerative changes, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

9.  The presence of a chronic, identifiable hearing loss disability for VA purposes has not been established.  

10.  The presence of a chronic, identifiable sinus disorder has not been established.  

11.  The presence of a chronic, identifiable disorder manifested by snoring has not been established.  

12.  Hypercholesterolemia is not a disability for VA compensation purposes.  

13.  The Veteran's erectile dysfunction was first manifested many years after service and the preponderance of the evidence is against a finding that it is in any way related directly to service or to a disability for which service connection has already been established.  

14.  The preponderance of the evidence is against a finding that the Veteran sustained dental trauma in service which caused a loss of substance of the body of either the maxilla or the mandible or resulted in disease such as osteomyelitis.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision which denied entitlement to service connection for a right shoulder disorder, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  A right shoulder disability, primarily diagnosed as impingement syndrome, is the not the result of disease or injury incurred in or aggravated by service.  is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).  

4.  The March 1994 rating decision which denied entitlement to service connection for a bilateral eye disorder is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

5.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a bilateral eye disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

6.  The March 1994 rating decision which denied entitlement to service connection for a respiratory disorder is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

7.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a respiratory disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

8.  A neck disorder is not the result of disease or injury incurred in or aggravated by service, and cervical arthritis may not be presumed to have been so incurred.  38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).  

9.  A bilateral hearing loss disability is not the result of disease or injury incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C. § 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  

10.  A sinus disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  

11.  Hypercholesterolemia is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  

12.  A disorder manifested by snoring is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  

13.  A dental disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131, 1712, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.381, 4.150 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

On several occasions, such as in April and September 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  In addition, during the Veteran's October 2016 hearing, the undersigned informed the Veteran that the record would be left open for sixty days so that he could obtain a statement from his treating physician that there was at least a 50/50 chance that his claimed disabilities were related to service.  To date, no such evidence has been received by VA.  

VA obtained identified and available evidence, conducted examinations, and afforded the Veteran the noted hearing before the Board.  With the exception of the claim of entitlement to service connection for posttraumatic stress disorder, there is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.

During his October 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified that the various disabilities for which he sought service connection were, primarily, the result of diseases or injuries sustained in service.  However, after carefully considering his claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report when he first experienced pain or when he began to have visual difficulty.  However, there is no evidence to suggest that he is competent by training or experience to diagnose the etiology of any disease causing his symptoms.  The question of an etiologic relationship between any current symptoms and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

The Right Shoulder  

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a right shoulder disorder.  In a March 1994 rating decision VA denied that claim.  An August 1993 VA orthopedic examination revealed a congenital defect of the acromioclavicular joint.  Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. § 3.303 (c). The Veteran was notified of that decision and of his appellate rights, however, he did not file a notice of disagreement with which to initiate an appeal nor did he submit new and material evidence within one year of that decision.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

In November 2011, the Veteran requested that VA reopen his claim of entitlement to service connection for a right shoulder disorder.  

Generally, a claim which has been denied in a rating decision may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105. The exception to this rule is 38 U.S.C. §  5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3,156. Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi, 3 Vet. App. 510 (1992). 

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.  

Evidence added to the record since the March 1994 rating decision includes the report of a February 2012 VA examination which shows that the Veteran has bilateral impingement syndrome of the acromioclavicular joints.  Such evidence is new in the sense that it has not previously been before VA.  It is also material in that it tends to relate to an unestablished fact (i.e., a diagnosis of a chronic, identifiable right shoulder disability) necessary to substantiate the claim.  Therefore, it is sufficient to reopen the claim.  Accordingly, the Board may proceed to evaluate the merits of the claim on a de novo basis.  Elkins v. West, 12 Vet. App. 209 (1999).  

The Veteran's service treatment records to include his September 1984 service entrance and June 1993 service separation examination reports are negative for any complaints or clinical findings of a chronic, identifiable right shoulder disability.  Indeed, at the time of his separation examination, his upper extremities were found to be normal.  

Records from Kaiser Permanente show that in March 2007, the Veteran complained of a two month history of lower cervical spine pain extending to his right shoulder.  It was noted that the Veteran was an electronics technician for the Post Office, and that job required him to repetitively use his arm and work in a position of cervical flexion.  Following an examination, the assessment was of right shoulder impingement signs.

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nevertheless, in February 2012, the Veteran was examined by a VA physician board-certified in occupational and physical medicine to determine the etiology of the Veteran's right shoulder disability.  

The Veteran stated that he had injured the shoulder in service in 1987 while lifting heavy boxes and noted the gradual onset of right shoulder pain with overhead movements.  Testing revealed an impingement syndrome and X-ray evidence of periarticular osteopenia, however, the examiner considered that finding clinically insignificant.  Following the examination and a review of the record, the examiner opined that it was less likely than not that the Veteran's shoulder impingement syndrome was proximately due to or the result of an inservice injury, event or illness. The examiner noted that the Veteran's right shoulder pain had started in 2007 and that there were no medical records showing that the shoulder was injured during military service.  There is no competent evidence to the contrary.

Absent evidence of a chronic, identifiable right shoulder disability in service and absent competent evidence of a nexus between a right shoulder disorder syndrome and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted and the appeal is denied.  

Eye disorder  

In March 1994, VA also denied the Veteran's claim for service connection for a bilateral eye disorder.  The rating decision noted that a chronic, identifiable eye disability had not been found in service or during an August 1993 VA examination after service.  Therefore, VA denied entitlement to service connection for an eye disability.  In the absence of a timely perfected appeal that rating decision is final.  38 U.S.C. § 7105.

Evidence added to the record since August 1993 includes a January 2012 VA examination showing defective visual acuity bilaterally.  In January 2014, the Veteran complained of blurry vision when reading, and following examination eyeglasses were prescribed.  

Although the Veteran now has glasses due to refractive error, such evidence is not material.  VA does not consider refractive error of the eye to constitute a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c).  Accordingly, the Veteran does not meet the criteria to reopen his claim of entitlement to service connection for a bilateral eye disability. 

Respiratory Disorder  

In March 1994, VA denied entitlement to service connection for a respiratory disorder.  At that time the service medical records and the report of the August 1993 VA examination were negative for any complaint or clinical findings of a respiratory disorder of any kind, and there was no competent evidence linking a respiratory disorder to service.  Therefore, VA denied entitlement to service connection for a respiratory disorder, and that decision became final.  38 U.S.C. § 7105.

During treatment at Kaiser Permanente in February 2007, it was noted that the Veteran had a history of a positive PPD test in the Philippines many years earlier, but no disability had ever been treated.  February 2007 chest X-rays were negative.  

In February 2012, the Veteran was examined by VA to determine the nature and pathology of any respiratory disorder found to be present.  Although the VA examiner noted the Veteran's complaints of intermittent dyspnea since 2010, she did not find any evidence of a chronic, identifiable respiratory disorder; and the appellant has not presented any evidence to the contrary.  

Absent evidence of a chronic, identifiable respiratory disorder since service, and absent competent evidence linking such a disorder to service, the additional evidence is not material to the Veteran's claim.  Rather, it is cumulative or duplicative of the evidence already on file, and does not present a reasonable possibility of substantiating the claim for service connection.  Accordingly, the claim is not reopened, and the prior denial is confirmed and continued.  

Neck disorder 

The Veteran's service treatment records to include his service entrance and separation examination reports are negative for any complaints or clinical findings of a chronic, identifiable neck disorder of any kind.  The report of the August 1993 VA examination is similarly negative and specifically shows that the Veteran's neck was normal.  

In March 2007, during treatment at Kaiser Permanente, the Veteran complained of a two month history of lower cervical spine pain extending to his right shoulder.  It was noted that the Veteran was an electronics technician for the Post Office and that his job require him to repetitively use his arm and work in a position of cervical flexion. The relevant diagnosis was cervical strain.  X-rays revealed minimal degenerative changes.  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson.  Moreover, there is no competent evidence of a nexus between either the Veteran's cervical strain or degenerative changes and service.  Absent such nexus, the Veteran does not meet the criteria for service connection.  Accordingly, entitlement to service connection for a neck disorder is not warranted, and the appeal is denied.  

Hearing Loss Disability  

For VA purposes, impaired hearing is considered a disability, when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Veteran contends that he sustained significant acoustic trauma from the sound of jet engines, while performing his duties as an Aviation Structural Mechanic on an aircraft carrier.  The Board concedes that the appellant was exposed to acoustic trauma while on active duty, however, the salient question is whether that noise exposure resulted in a chronic, identifiable hearing loss disability.  

The Veteran's service treatment records and the reports of his service entrance and separation examinations are negative for any complaints or clinical findings of a hearing loss disability of any kind.  Indeed, audiometric studies in service revealed puretone thresholds that were within normal limits for VA purposes.  38 C.F.R. § 3.385.  

During VA audiometric testing in January 2012, the Veteran demonstrated no worse that a puretone threshold of 25 decibels at any of the applicable hertz levels.  He further demonstrated a speech discrimination score of 96 percent in each ear.  The examiner concluded that for VA purposes, the Veteran had normal hearing, bilaterally.  Accordingly, absent a chronic, identifiable hearing loss for VA purposes in or after service, and absent competent evidence linking a hearing loss to service the Veteran does not meet the criteria for service connection.  Hence, entitlement to service connection for a hearing loss disability is not warranted.  

Sinus Disorder  

The Veteran's service treatment records, the reports of his service entrance and separation examinations, and his post-service medical records are negative for any complaints or clinical findings of a chronic, identifiable sinus disorder of any kind.  

During his August 1993 VA examination, the Veteran complained of shortness of breath; however, his sinuses were found to be normal.  Since that time, his treatment records have been similarly negative.

Absent evidence of a chronic, identifiable sinus disorder in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a sinus disorder is not warranted, and the appeal is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

A Disorder Manifested by Snoring  

The Veteran's service treatment records, the reports of his service entrance and separation examinations, and his post-service medical records are negative for any complaints or clinical findings of a chronic, identifiable disorder manifested by snoring.  Absent evidence of a chronic, identifiable disorder manifested by snoring in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a disorder manifested by snoring is not warranted, and the appeal is denied.  Id.

Hypercholesterolemia  

The report of the Veteran's service entrance examination is negative for any complaints or clinical findings of hypercholesterolemia (high cholesterol).  Although it was noted during laboratory studies in November 1987 and during his service separation examination hypercholesterolemia is only a laboratory finding.  It is not a chronic, identifiable disability.  See, e.g., Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Absent a current disability, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for hypercholesterolemia is denied.  


Erectile Dysfunction  

The Veteran's service treatment records and the reports of his service entrance and separation examinations are negative for any complaints or clinical findings of erectile dysfunction.  Such a disorder was first manifested in December 2011, during treatment at Kaiser Permanente.  Significantly, there is no competent evidence that it is in any way related to service.  Maxson.

During the Veteran's February 2012 VA examination it was noted that the Veteran's erectile dysfunction was due to the medication which he took for his high cholesterol.  While service connection may be granted for a disability which is proximately due to or has been aggravated by a disability for which service connection has already been established, service connection is not in effect for high cholesterol.  38 C.F.R. § 3.310.  

Absent evidence of erectile dysfunction for many years after service, absent competent evidence of a nexus to service, and absent competent evidence that it is proximately due to or has been aggravated by a service-connected disability, the Veteran does not meet the criteria for service connection on a direct or secondary basis.  Accordingly, service connection for erectile dysfunction is not warranted. 

The Dental Disorder 

During his hearing before the undersigned the Veteran acknowledged that he had not suffered dental trauma in service.  Rather, he argued that he had been treated in service for gum disease and maintained that service connection was warranted for that disorder.  

Service connection for a loss of teeth will be considered for compensation purposes, if it is due to a loss of substance of the body of either the maxilla or the mandible provided that the bone loss is due to either trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

In this case, the evidence shows that from October 1984 and throughout his service, the Veteran was found to have gingivitis.  However, there is no evidence of in-service dental trauma causing a loss of substance of the body of either the maxilla or the mandible, or loss of teeth due to a disease such as osteomyelitis.  Accordingly, the Veteran does not meet the criteria for service connection for a dental disorder for compensation purposes.  


ORDER

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a right shoulder disorder is granted.  

Entitlement to service connection for a right shoulder disorder is denied.

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for an eye disorder is denied.

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for a respiratory disorder is denied.  

Entitlement to service connection for a neck disorder is denied.  

Entitlement to service connection for a hearing loss disability is denied.  

Entitlement to service connection for a sinus disorder is denied.  

Entitlement to service connection for a disorder manifested by snoring is denied.   

Entitlement to service connection for hypercholesterolemia is denied.  

Entitlement to service connection for erectile dysfunction is denied.  

Entitlement to service connection for a dental disorder for compensation purposes is denied.  


REMAND

During VA treatment in December 2013 and January 2014, the Veteran suggested that he had posttraumatic stress disorder as a result of military sexual trauma.  

To date, VA has not advised the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  In this regard, VA has not afforded the appellant an opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2017).  Accordingly, the case is remanded to the Agency of Original Jurisdiction (AOJ) for the following action:  

1.  Advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of an inservice stressor associated with a diagnosis of posttraumatic stress disorder.  Then, allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

2. Thereafter, undertake any other indicated development. Then readjudicate the issue of entitlement to service connection for a psychiatric disorder.  

If any benefit sought on appeal is not granted to the veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


